Citation Nr: 1506120	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for anxiety disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August July 2003 to February 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

Subsequently, in a November 2013 rating decision, the RO granted the Veteran a temporary evaluation of 100 percent for his service-connected anxiety disorder, from October 4, 2012 to November 30, 2013, because of hospital treatment in excess of 21 days.  Thus, he is receiving the maximum benefit for that time period.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

In a December 2014 brief, the Veteran's representative stated that the Veteran was receiving counseling for his service-connected anxiety disorder from the Logan Veteran Center in Henlawson, West Virginia.  The Veteran's representative contended that the February 2012 VA examination was inadequate because the Veteran's current counseling records were not of record when the VA examination was conducted.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  A review of the entire records reveals that at the time of the February 2012 VA examination, the Veteran's treatment records from the Logan Veteran Center were dated through August 2011.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, the outstanding medical records must be electronically obtained.  

In addition, relevant ongoing VA treatment records from the Lexington VA Medical Center (VAMC) and Huntington VAMC should be requested on remand.

Next, the Veteran was last afforded a VA examination for his service-connected anxiety disorder in February 2012, three years ago.  A review of the record shows that the Veteran was hospitalized in October 2012 due to his service-connected anxiety disorder.  Because there may have been changes in the Veteran's condition, the Board finds that following receipt of the additional VA records, a new psychiatric examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.

As the Board is remanding the higher disability evaluation claim for anxiety disorder, the TDIU issue too must be remanded because the matters are inextricably intertwined and should be considered together.  In the Veteran's January 2013 substantive appeal, he noted that his service-connected anxiety disorder symptoms have caused him to lose two jobs.  On remand, an opinion is warranted with a thorough rationale that discusses the effect that the Veteran's service-connected disability has on his usual occupation and any resulting work problems.  

Accordingly, the case is REMANDED for the following actions:

1.  Electronically obtain all outstanding VA treatment records dated since September 2011 from the Logan Veteran Center.  

In addition, obtain all outstanding treatment records from the Lexington VAMC and Huntington VAMC.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his service-connected anxiety disorder.  The claims file, including the electronic VA mental health treatment records, should be reviewed in conjunction with the examination.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected anxiety disorder.  The report of examination should contain a detailed account of all manifestations of the disability found to be present. 

The examiner should also specifically discuss the impact the Veteran's anxiety disorder has on his ability to obtain and maintain substantially gainful employment without regard to age and non-service connected conditions, and with consideration of his education and vocational background.  Consideration should be given to the combined effects of the Veteran's service-connected disabilities, which are presently:  anxiety disorder, to include PTSD; chronic multisymptom illness; degenerative joint disease of the left knee; tinnitus; and left ear hearing loss.

A complete rationale must be provided for all opinions offered, and the examiner must consider the Veteran's lay statements regarding his symptomatology and his inability to sustain gainful employment when providing this opinion.

3.  Finally, readjudicate the appeal, to include entitlement for TDIU.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




